Citation Nr: 1112351	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome, left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome, right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis. 

5.  Entitlement to service connection for a disorder manifested by intermittent vaginal bleeding, to include polycystic ovary syndrome claimed as PCOS.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1997 to November 2006.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that, in pertinent part, granted service connection for thoracolumbar strain, evaluated as 10 percent disabling, bilateral plantar fasciitis, evaluated as noncompensable, and retropatellar pain syndrome of the right and left knees, each evaluated as noncompensable.  The RO also denied entitlement to service connection for right elbow pain, intermittent bleeding with intercourse, etiology unknown, polycystic ovary syndrome claimed as PCOS, left wrist pain, and left elbow pain.  The Veteran filed a notice of disagreement with these decisions dated in October 2007, and the RO issued a statement of the case dated in September 2008.  The Veteran filed a substantive appeal received at the RO in January 2009.

In this regard, the Board notes that the Veteran filed an untimely substantive appeal with respect to her claims.  In September 2008, the RO issued a statement of the case (SOC).  Under 38 C.F.R. § 20.302(b), the Veteran had 60 days from the date of the SOC to file a substantive appeal on these issues.  The Veteran was informed of this time limitation.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  However, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

In this case, the Board finds that the RO waived the time requirements for filing a substantive appeal in this case by readjudicating the claims after the issuance of the September 2009 SOC and by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. 42-46.  In addition, the Board, in December 2010, took testimony from the Veteran regarding the issues on appeal.  Accordingly, the Board waives the filing of a timely substantive appeal with respect to the issues on appeal and finds that it has jurisdiction over these matters.

In November 2009, the RO increased the evaluation of the Veteran's service-connected thoracolumbar strain to 20 percent disabling, bilateral plantar fasciitis to 10 percent disabling, and retropatellar pain syndrome of the right and left knees to 10 percent each.  The RO also granted entitlement to service connection for medial epicondylitis right elbow, epicondylitis left elbow, and asymptomatic wrist, status post ganglion, each evaluated as 10 percent disabling. 

In December 2010, the Veteran and her friend testified before the undersigned Veterans Law Judge at a hearing conducted at the RO (a travel Board hearing).  A transcript of the hearing is contained in the claims folder.  At the hearing, the record was held open for 30 days in order to allow the Veteran time to submit additional medical evidence.  No additional evidence was submitted.

The Board notes that the Veteran's representative, in January 2010, included the issues of entitlement to service connection for right elbow, left wrist, and left elbow, as issues on appeal.  Service connection for these issues was granted in November 2009.  However, the Veteran and her representative should be contacted in order to ascertain whether, by this filing, the Veteran wished to appeal the evaluations assigned to these disorders or to file a claim for a higher evaluation for these disorders.  This matter is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a disorder manifested by intermittent vaginal bleeding, to include polycystic ovary syndrome claimed as PCOS, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2010, during the Veteran's hearing before the undersigned Veteran's Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wished to withdraw her claims of entitlement to higher initial evaluations for thoracolumbar strain, bilateral plantar fasciitis, and retropatellar pain syndrome of the right and left knees.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issues of entitlement to higher initial evaluations for thoracolumbar strain, bilateral plantar fasciitis, and retropatellar pain syndrome of the right and left knees, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that, in December 2010 at a hearing before the Board, the Veteran withdrew her appeal as to the claims of entitlement to higher initial evaluations for thoracolumbar strain, bilateral plantar fasciitis, and retropatellar pain syndrome of the right and left knees.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.

ORDER

The appeal concerning the claims of entitlement to higher initial evaluations for thoracolumbar strain, bilateral plantar fasciitis, and retropatellar pain syndrome of the right and left knees, are dismissed.

REMAND

After a thorough review of the Veteran's claims file, the Board finds that the Veteran's claim of entitlement to service connection for a disorder manifested by intermittent vaginal bleeding, to include polycystic ovary syndrome claimed as PCOS, must be remanded for further development.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran testified before the Board that she has certain symptoms related to vaginal bleeding that began in service.  These include lack of or irregular periods, bleeding with intercourse, male pattern hair growth, hormone imbalance, among other symptoms.  

In April 2009, the Veteran was afforded a VA examination in connection with her claim.  The examiner indicated that the Veteran's claims file was not available for review.  The Veteran's symptoms were noted.  The examiner indicated that the Veteran's medical history noted no clear etiology for the Veteran's condition.  The Veteran was noted to have had a pelvic ultrasound in the past showing no evidence of ovarian cysts.  The examiner found that the Veteran was able to achieve pregnancy without treatment.  Intermittent bleeding with intercourse was indicated to have unknown etiology.   

In this case, the Board notes that the April 2009 VA examiner did not review the Veteran's claims file in connection with the examination and report.  In this regard, the Board notes that VA's duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's service medical records and other related documents should be reviewed by the examiner, thereby enabling him to form an opinion on an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on inadequate examination).  

Based on the foregoing, the Board finds that this matter must be remanded.  Upon remand, the AOJ should arrange for the Veteran's claims folder to be reviewed by the VA examiner who prepared the April 2009 VA report (or a suitable substitute if this examiner is unavailable), for the purpose of preparing an addendum that addresses the Veteran's reported symptoms in service and post-service, and specifically indicates whether there is or is not a diagnosis related to the Veteran's symptoms.  If a disorder is diagnosed, the examiner should state whether such diagnosed disorder had its onset in service, within one year of service, or is otherwise related to service.  The examiner should specifically indicate that the Veteran's claims file, including her service treatment records, were reviewed in connection with the examination and report.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

In addition, the Board notes that the Veteran testified that she received treatment at the Portland VA Medical Center and the Bend Community Outbase Clinic.  However, records related to the Veteran's treatment at these facilities has not been associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional records related to her claim.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated her since service for her claimed disorder.  This should include records of the Veteran's treatment at the Portland VA Medical Center and the Bend Community Outbase Clinic, all dated since service.  The Veteran should also be informed that records and reports from her treating physicians regarding her condition may be obtained by her and submitted in connection with her claim.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

2.  After all outstanding records have been associated with the claims file, the Veteran's claims file and a copy of this remand should be returned to the examiner who conducted the April 2009 VA examination for an addendum opinion that addresses the Veteran's reported symptoms in service and post-service, and specifically indicates whether there is or is not a diagnosis related to the Veteran's symptoms.  If a disorder is diagnosed, the examiner should state whether such diagnosed disorder had its onset in service, within one year of service, or is otherwise related to service.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  

In offering the opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of her claimed disorder.  The rationale for any opinion offered should be provided.  

If the April 2009 VA examiner is unavailable, an appropriate medical professional should be solicited to render the requested opinion.  If any examiner cannot offer an opinion without examining the Veteran, she should be scheduled for the appropriate examination.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.   If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


